DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/29/2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application wherein claims 12-20 are withdrawn.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woolford (US 2017/0007750), Grund (US 6752799), Amundson (US 2005/0014995), and Emmerich (DE 102013101158).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woolford (US 2017/0007750); in view of Grund (US 6752799), Amundson (US 2005/0014995), and Emmerich (DE 102013101158). 
Regarding Claim 1, Woolford discloses a surgical system for controlling fluid pressure during a surgical procedure, comprising: an inflow pump (1014; Fig.25A) defining an inlet port (inflow cassette (1020)) fluidly coupled to a fluid source (source of surgery washing fluid (1016)) (As illustrated in FIG. 25A, the pump 1014 can have an inflow cassette 1020 inserted therein for receiving the surgery washing fluid and for pushing the surgery washing fluid to the body cavity 1012 through an inflow tube 1022; parag. [0155], lines 5-9) and defining an outlet port (outflow cassette (1026)); an inflow cannula (1024) extending along a central axis from a first end (end at the surgical site (1012)) to a second end (end away from the surgical site) and defining an internal flow path fluidly coupled to the outlet port (1026) of the inflow pump (parags. [0155]- [0156]); an endoscope (1025) extending from a proximal end (end towards the surgical site) to a distal end (end away from the surgical site); a camera (camera on endoscope) coupled at the proximal end of the endoscope (end towards the surgical site) (Further, the pump algorithm controls flow conditions to provide clear vision for an endoscopic camera disposed at the surgical site; parag. [0208], lines 15-17); a pump control unit (pump control processor (1042); Fig.25B) operatively coupled to the inflow pump (1014) and configured to control an outlet pressure developed by the inflow pump at the outlet port (1026) (The pump control processor 1042 can obtain information from the body cavity 1012 (e.g., pressure and temperature within the body cavity 1012), the cassettes 1020, 1026, the surgical device processors of the surgical devices 1032 (e.g., the shaver processor 1037 and/or the RF electrosurgical device processor 1039), the multi-device operating room controller 1043 capable of controlling plural surgery devices including the pump 1014, a foot pedal 1044, a remote control 1046, inflow information 1048 measured within the pump 1014 including pressure head information for the fluid output from the pump 1014 and outflow information 1050 including pressure information of the outflow fluid suctioned from the surgical site in the joint by the pump 1014; parag. [0157], lines 13-26); a pressure loss across the inflow cannula to the pump control unit (The pump control processor 1042 utilizes stored or read dimensions and other values for the known identified components to calculate a pressure loss (Ploss) curve based on the dimensions and characteristics of the inflow tubing 1022, the inflow cannula 1024 and the endoscope 1025 that define an inflow path to the surgical site 1012 in the joint; parag. [0162], first sentence).
Woolford does not appear to disclose a barcode disposed on the inflow cannula, an endoscope shaft, a camera configured to provide visualization of a surgical site through the shaft and from the distal end and output a corresponding imagery signal, and a camera control unit operatively coupled to the camera and communicatively coupled to the pump control unit and configured to receive the imagery signal from the camera and decode the at least one barcode received in the imagery signal and convey information indicative of a pressure loss across the inflow cannula to the pump control unit.
Grund teaches it was known in the art to a tube (10; Fig.1I) comprising markings (23) wherein an endoscope optic (camera) detects the markings on the tube to provide visualization of send imagery signals (estimate of distance and/or direction) (column 5, lines 31-37). However, Grund does not explicitly teach a barcode on the catheter. Amundson teaches it was known in the art to have a catheter (1; Fig.10) comprising a bar code (83) (parag. [0114], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woolford to incorporate the teachings of Grund and Amundson to have a barcode/marking on a catheter and a camera configured to provide visualization of a surgical site through the shaft and output a corresponding imagery signal in order to determine how far the catheter has advanced (parag. [0114] in Amundson) (column 5, lines 31-37 in Grund).
Emmerich teaches it was known in the art to have an endoscope (64; Fig.1) comprising a shaft/resector (62) and a camera (66) and a medical device/camera control (20) (parag. [0072], line 687) coupled to camera (66) via second data line (72) and the second coupling point (22) (parag. [0083], lines 808-810). The camera control (20) receives data signals/ imagery signals from the camera (parag. [0083], lines 808-810) and decode a barcode on one end of data lines 71 and 72 (parag. [0086]). The camera control (20) is fully capable of decoding the barcode on the catheter of modified Woolford, since the camera control decodes the barcode on one end of  lines 71 and 72. The camera control is coupled to a fourth medical device/suction device/pump control (50) as seen in Fig.1, so the camera control is fully capable of conveying information regarding pressure loss.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woolford to incorporate the teachings of Emmeruch to have an endoscope shaft, camera, and camera control in order to process image signals, setting operating parameters, storing image signals (parag. [0072]).
Regarding Claim 2, Woolford as modified discloses the system as set forth in claim 1, and further discloses wherein the pump controller (1042) is further configured to receive the information indicative of the pressure loss across the inflow cannula from the camera control unit (modified camera control unit from Emmerich) and control the outlet pressure developed by the inflow pump based on the information (parag. [0162], first sentence).
Regarding Claim 3, Woolford as modified discloses the system as set forth in claim 1, and Grund further discloses wherein the inflow cannula has an outward facing surface (the the outer surface of the tube (10) as seen in Fig.1I) and the at least one barcode (the marking (23) are substituted with the barcode (83) in Amundson) is disposed on the outward facing surface (the marking (23) (substituted with the barcode (83)) are located on the outer surface of the tube (10) as seen in Fig.1I).
Regarding Claim 4, Woolford as modified discloses the system as set forth in claim 1, and further discloses wherein the pump control unit is further configured to calculate the pressure loss via the following expression:  ∆P= aQ2+ bQ+c wherein Q is a flow rate of the inflow pump and a and b are a pair of coefficients corresponding to the inflow cannula (P loss=COEF1×(RPM value)2+COEF2×(RPM value); parag. [0163]) (the c is a known coefficient, so the pump control processor (1042) is fully capable for calculating pressure loss via ∆P= aQ2+ bQ+c).
Regarding Claim 5, Woolford as modified the system as set forth in claim 4, and Grund and Emmerich further teaches wherein the camera control unit is further configured to extract the pair of coefficients directly from the at least one barcode (the markings (23) on the tube (10) estimate the distance and direction of the tube (10) (column 5, lines 31-37), so the camera control/ medical device (20) in Emmerich is fully capable of extracting a pair of coefficients (since the camera control decodes the barcodes on lines 71 and 72)) (parag. [0086]).
Regarding Claim 6, Woolford as modified the system as set forth in claim 4, and Amundson further teaches wherein the at least one barcode includes a plurality of barcodes (there are multiple bar codes (83) as seen in Fig.10). Emmerich and Grund further teaches the camera control unit (20) includes a coefficient (image signals) memory storing the pair of coefficients corresponding to each of the plurality of barcodes (parag. [0072])and the camera control unit is further configured to extract the pair of coefficients indirectly from the one of the plurality of barcodes by determining the pair of coefficients for the one of the plurality of barcodes using the coefficient memory (the markings (23) on the tube (10) estimate the distance and direction of the tube (10) (column 5, lines 31-37), so the camera control/ medical device (20) in Emmerich is fully capable of extracting a pair of coefficients (since the camera control decodes the barcodes on lines 71 and 72)) (parag. [0086])).
 Regarding Claim 7, Woolford as modified the system as set forth in claim 1, and Tuohy wherein the at least one barcode (83) is a one dimensional barcode (Fig.1).
Regarding Claim 9, Woolford as modified the system as set forth in claim 1, and further discloses wherein the shaft of the endoscope (modified shaft from Emmerich) is configured to telescope into the second end of the inflow cannula (1024) coaxially in the internal flow path to define an annular cavity between the inflow cannula and the shaft (the endoscope (1025) is fully capable of telescoping  into the second end of the inflow cannula (end away from patient), since the endoscope (1025) is connected to the inflow cassette (1020) as seen in Fig.25A) (the endoscope is coaxial with the internal inflow path to define an annular cavity between the inflow cannula and the shaft, since the endoscope is inserted within the inflow cannula (1024)) (Typically, the inflow tube 1022 is inserted into and/or connected to an inflow cannula 1024 inserted into the body cavity 1012. In some embodiments, an endoscope 1025 can be utilized with the inflow cannula 1024 to provide washing fluid to the body cavity 1012; parag. [0155], last sentence).
Regarding Claim 10, Woolford as modified the system as set forth in claim 1, and further discloses including a communication cable (cable (2013); Fig.38) disposed between the pump control unit and the camera control unit (modified camera control unit from Emmerich) (the in-joint sensor (2010) in the pump system (1010) can communicate with the pump control unit via cable (2013) (and fully capable of communicating with the modified camera control unit from Emmerich)) (the pump system 10 or 1010 may also include a miniaturized in-joint sensor 2010 which may include a pressure sensing device and/or a temperature sensing device. The in-joint sensor 2010 is preferably disposable and generally includes an integration component 2012, a cable 2013, a sheath 2014 (which can form the inflow cannula 24 or 1024 described above, a part thereof, or can be connected to or integral with the inflow cannula 24 or 1024); parag. [0274], lines 2-9).
Regarding Claim 11, Woolford as modified the system as set forth in claim 1, and further discloses wherein the pump control unit and the camera control unit are each configured to wirelessly communicate with one another (the in-joint sensor (2010) in the pump system (1010) can wirelessly communicate with the pump control unit (and fully capable of communicating with the modified camera control unit from Emmerich)) (The above-described in-joint sensors 2010, 4200 may also transmit information wirelessly to a pump control unit or other device; parag. [0286], first sentence).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woolford (US 2017/0007750); in view of Grund (US 6752799), Amundson (US 2005/0014995), Emmerich (DE 102013101158), and Beasley (US 2015/008809).
Regarding Claim 8, Woolford as modified discloses all the limitations of claim 1.
Woolford does not appear to disclose the barcode is two dimensional barcode.
Beasley teaches it was known in the art to have a two dimensional barcode (240; Fig.13b) located on catheter (120) (parag. [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woolford to incorporate the teachings of Beasley to have a two dimensional barcode in order to electronically scan the catheter (parag. [0062]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783           



                                                                                                                                                                                 /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783